

117 HR 1479 IH: Iran Nuclear Deal Advice and Consent Act of 2021
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1479IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Barr introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of Federal funds relating to rejoining the Joint Comprehensive Plan of Action with Iran, and for other purposes.1.Short titleThis Act may be cited as the Iran Nuclear Deal Advice and Consent Act of 2021. 2.ProhibitionNotwithstanding any other provision of law, no Federal funds may be obligated or expended in furtherance of rejoining the Joint Comprehensive Plan of Action signed at Vienna on July 14, 2015, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States (including all implementing materials and agreements related to the Joint Comprehensive Plan of Action) (in this section referred to as the JCPOA) unless the Biden Administration submits in writing to the House of Representatives and the Senate its commitment to submitting any JCPOA successor agreement to the Senate for advise and consent as a treaty rather than as an international agreement.